Citation Nr: 0703392	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  03-28 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia 
secondary to service connected post-operative small bowel 
obstruction.

2.  Entitlement to service connection for glycogen storage 
disease secondary to service connected post-operative small 
bowel obstruction.

3.  Entitlement to service connection for diverticulitis 
secondary to service connected post-operative small bowel 
obstruction.

4.  Entitlement to service connection for Isaac's syndrome 
secondary to service connected post-operative small bowel 
obstruction.

5.  Entitlement to service connection for fibromyalgia 
secondary to service connected post-operative small bowel 
obstruction.

6.  Entitlement to compensation benefits under 38 U.S.C.A. § 
1151 (West 2002) for Isaac's syndrome.

7.  Entitlement to compensation benefits under 38 U.S.C.A. § 
1151 (West 2002) for fibromyalgia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from August 1971 to 
August 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 and March 2003 rating decisions by 
the Department of Veterans Affairs (VA) Huntington, West 
Virginia, Regional Office (RO).  In the March 2002 decision, 
the RO denied service connection for hiatal hernia, glycogen 
storage disease, and diverticulitis.  In the March 2003 
rating decision, the RO denied the veteran's claims for 
service connection for Isaac's syndrome and for fibromyalgia, 
both claimed as secondary to medication provided for service-
connected postoperative small bowel obstruction.  

During a March 2004 RO hearing, the veteran asserted that he 
was entitled to compensation benefits under 38 U.S.C.A. 
§ 1151 for the Isaac's syndrome and the fibromyalgia, based 
on the fact that the conditions were due to medication 
improperly prescribed by VA. (See pages 12-13, March 2004 RO 
hearing transcript).  The modified issues are reflected in 
the October 2004 supplemental statement of the case.  

The issues of entitlement to service connection for Isaac's 
syndrome and fibromyalgia, both claimed as secondary to 
service connected post-operative small bowel obstruction, and 
the issues of entitlement to compensation benefits under 
38 U.S.C.A. § 1151 for Isaac's syndrome and fibromyalgia, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

In May 2005, prior to the promulgation of a decision in the 
appeal of the issues of entitlement to service connection for 
a hiatal hernia, glycogen storage disease, and 
diverticulitis, all claimed as secondary to service-connected 
post-operative small bowel obstruction, the VA received 
notification from the appellant that he wished to withdraw 
his appeal of these issues.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant for the issue of entitlement to service 
connection for a hiatal hernia, claimed as secondary to 
service-connected post-operative small bowel obstruction, 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2006).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant for the issues of entitlement to service 
connection for glycogen storage disease, claimed as secondary 
to service-connected post-operative small bowel obstruction, 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2006).

3.  The criteria for withdrawal of a Substantive Appeal by 
the appellant for the issues of entitlement to service 
connection for diverticulitis, claimed as secondary to 
service-connected post-operative small bowel obstruction, 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  

In May 2005, VA received correspondence from the veteran in 
which he withdrew his appeal for the issues of entitlement to 
service connection for a hiatal hernia, glycogen storage 
disease, and diverticulitis, all claimed as secondary to 
service-connected post-operative small bowel obstruction.

Therefore, as the appellant has withdrawn his appeal of these 
issues, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it must be 
dismissed.


ORDER

The appeal for service connection for a hiatal hernia, 
claimed as secondary to service-connected post-operative 
small bowel obstruction, is dismissed.

The appeal for service connection for glycogen storage 
disease, claimed as secondary to service-connected post-
operative small bowel obstruction, is dismissed.

The appeal for service connection for diverticulitis, claimed 
as secondary to service-connected post-operative small bowel 
obstruction, is dismissed.



REMAND

The veteran is currently service connected for post-operative 
small bowel obstruction evaluated as 30 percent disabling.  
He contends that he developed Isaac's disease and 
fibromyalgia as a result of treatment for his service-
connected postoperative small bowel obstruction with the 
medication Lovastatin.  He also maintains that compensation 
benefits are warranted under 38 U.S.C.A. § 1151 due to the 
fact that VA improperly prescribed him the Lovastatin, which 
caused a bad reaction resulting in Isaac's syndrome and 
fibromyalgia.  He maintains that Lovastatin is used to treat 
high cholesterol and not small bowel disorders.

The Board is well aware of the fact that the veteran's claims 
under 38 U.S.C.A. § 1151 are legally separate from his 
secondary service connection claims.  

Under 38 C.F.R. § 3.310, service connection may be granted on 
a secondary basis for disability which is proximately due to 
or the result of a service-connected disease or injury.  
Section 3.310(a) has been interpreted to permit service 
connection not only for disability caused by service-
connected disability, but also for the additional degree of 
impairment resulting from aggravation of a nonservice-
connected condition by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Under the current version of 38 U.S.C.A. § 1151 (applicable 
to claims received by VA on or after October 1, 1997; see 
VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (June 8, 1998)), a 
veteran may be awarded compensation for additional 
disability, not the result of his willful misconduct, if the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by VA, either by a VA employee or in a VA 
facility as defined in 38 U.S.C.A. § 1701(3)(A), and the 
proximate cause of the disability was (1) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination, 
or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 
1151 (West 2002).  See also Additional Disability or Death 
Due to Hospital Care, Medical or Surgical  Treatment, 
Examination, Training and Rehabilitation Services,  or 
Compensated Work Therapy Program, 69 Fed. Reg. 46,426  (Aug. 
3, 2004) (now codified at 38 C.F.R. §§ 3.154, 3.358,  3.361, 
3.362, 3.363).
 
Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal sources.  38 U.S.C.A. § 
5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) 
(2006).  VA is also required to provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, resolution of each of the veteran's 
claims requires medical opinion evidence with respect to 
whether the veteran developed additional disability (Isaac's 
syndrome and/or fibromyalgia) secondary to treatment for his 
service-connected bowel obstruction, and whether the 
veteran's VA care providers failed to exercise proper care in 
their treatment of the veteran.  Because no such evidence has 
been obtained, a remand is required.  38 C.F.R. § 19.9 
(2006).

Under these circumstances, the Board finds that the RO should 
arrange for the appellant to undergo VA examination by a 
physician with appropriate expertise to obtain full medical 
findings needed to resolve the claims on appeal, as explained 
below.  The VA examiner should determine whether the veteran 
has developed Isaac's syndrome and fibromyalgia as a result 
of his service-connected post-operative small bowel 
obstruction.  The examiner should also address whether the 
veteran has developed Isaac's syndrome and fibromyalgia as a 
result of improper VA treatment (prescribing Lovastatin) for 
his service-connected post-operative small bowel obstruction.

Prior to any examination, all outstanding records of 
pertinent medical treatment should also be obtained.  38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

As the matter is being remanded, the RO should take the 
opportunity to ensure that VA has complied with the duties to 
notify and assist the veteran with regard to his claims for 
secondary service connection for Isaac's syndrome and 
fibromyalgia, and his claims for compensation benefits under 
38 U.S.C.A. § 1151.  VA notification should include notice of 
information regarding proper ratings and effective dates of 
awards.  (See Dingess v. Nicholson, 19 Vet. App. 473 (2006)).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:
 
1.  The RO should ensure that the 
appellant is issued proper notification 
appropriate for his claims of entitlement 
to service connection for Isaac's 
syndrome and fibromyalgia secondary to 
his service-connected post-operative 
small bowel obstruction, and his claims 
for compensation under 38 U.S.C.A. 
§ 1151, which provides the notices 
required under the relevant portions of 
the VCAA, its implementing regulations, 
and pertinent case law.  The RO should 
specifically provide the veteran 
appropriate notice as to the rating of 
disabilities and effective date(s) of any 
award of compensation in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).
 
2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for Isaac's syndrome and 
fibromyalgia since the RO issued the 
September 2003 statement of the case.  
After receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
which are not already on file following 
the procedures set forth in 
38 C.F.R. § 3.159.  The evidence 
obtained, if any, should be associated 
with the claims file. 
 
3.  After the foregoing development has 
been completed, arrange to have the 
veteran scheduled for an examination by 
an appropriate VA physician.  The claims 
folder must be provided to and reviewed 
by the examiner.  All findings necessary 
for should be set forth in detail.  After 
examining the veteran, and reviewing the 
claims and associated VA medical records 
files, the examiner should provide an 
opinion as to each of the following 
questions:

A.	Is it at least likely as not (i.e., 
there is at least a 50 percent 
probability) that the veteran has 
Isaac's syndrome or fibromyalgia due 
either to service or to his service-
connected post-operative small bowel 
obstruction, or treatment therefore?  
B.	Is there a 50 percent or better 
probability that the veteran currently 
has additional disability (including 
Isaac's syndrome and/or fibromyalgia) 
that was caused or chronically 
worsened by the VA treatment, 
specifically prescribing Lovastatin?  
If so, is there a 50 percent or better 
probability that the additional 
disability or the increase in 
disability is the result of 
carelessness, negligence, lack of 
proper skill, error in judgment, or a 
similar instance of fault on the part 
of VA personnel, or due to an event 
not reasonably foreseeable?  

The rationale for all opinions expressed 
must be explained. 

4.  The RO should then readjudicate the 
matters on appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


